Citation Nr: 0033612	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of eligibility for Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), which found that the appellant had no 
valid military service and may not be considered a 
"veteran" within the meaning of applicable law governing 
entitlement to VA benefits.

The Board notes that the RO issued a decision in May 1995, 
denying the appellant's claim for VA benefits on the basis 
that the Department of the Army had reported that he had no 
recognized service in the Armed Forces of the United States.  
In D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit held 
that 38 U.S.C. § 5108 applies to the reopening of a claim 
regardless of the grounds on which the claim was previously 
disallowed.  The Federal Circuit observed that a claim for 
veteran's disability benefits has five elements:  (1) veteran 
status; (2) existence of a disability; (3) service connection 
of the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  The Court found that 
nothing in the statutory language of 38 U.S.C. § 5108 
suggests that the statute does not apply to claims that 
originally were disallowed because the claimant's veteran 
status was not established.  Id.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
of whether the appellant has basic eligibility for VA 
benefits on the merits, whereas the Board finds that the 
appellant did not meet his initial burden of submitting new 
and material evidence to reopen his claim.  Although the 
Board considered and denied the appellant's claim on a ground 
different from that of the RO, the appellant has not been 
prejudiced by the decision.  This is because the RO accorded 
the appellant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Meyer v. Brown, 9 Vet. App. 425 (1996).


FINDINGS OF FACT

1.  The appellant's claim of eligibility for VA benefits was 
denied by an RO rating decision in May 1995; no timely appeal 
therefrom was filed.

2.  Evidence received since the final, May 1995 rating 
decision with regard to the claim of eligibility for VA 
benefits does not bear directly or substantially upon the 
issues at hand, is essentially duplicative or cumulative, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision, which found that the 
appellant had no valid military service and may not be 
considered a "veteran" within the meaning of applicable law 
governing entitlement to VA benefits, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1994) (now 38 C.F.R. 
§ 20.1103 (2000)).

2.  Evidence received since the May 1995 rating decision is 
not new and material, and the claim of basic eligibility for 
VA benefits is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to a note in the file, the appellant's claims 
folder was rebuilt in November 1983, because the original 
file could not be located.

The appellant sought VA benefits in December 1993.  In 
support of his claim, he submitted a November 1991 
certification from the Assistant Adjutant General of the 
Armed Forces of the Philippines, and private medical records 
from June 1992 to November 1993.

The RO requested the service department to determine the 
appellant's service status in January 1994.  In April 1994, 
the U.S. Army Reserve Personnel Center forwarded a copy of 
its prior negative certification.  In the March 1957 
certification, the service department noted that the 
appellant had no recognized guerrilla service, nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.

Based on this evidence, the RO denied the appellant's claim 
in May 1995.  The appellant was informed of, but voiced no 
disagreement with, that decision.  The decision became final.

The appellant again sought VA benefits in March 1999.  In 
support of his claim, he submitted records from the 
Philippine Army, a January 1946 affidavit from a service 
comrade, private medical records from March 1983 to May 1996, 
and a duplicate copy of the November 1991 certification from 
the Assistant Adjutant General of the Armed Forces of the 
Philippines.

The RO denied the appellant's claim in June 1999, on the 
basis that the Department of the Army reported that he had no 
recognized guerrilla service, nor any service in the armed 
forces of the United States.  The appellant filed a notice of 
disagreement (NOD) with this decision in August 1999, and 
submitted a substantive appeal (Form 9) the following month, 
perfecting his appeal.

A June 2000 memorandum to the file explains how records of 
individuals who claim service in the Commonwealth Army of the 
Philippines inducted into the United States Armed Forces in 
the Far East are maintained and searched.  The affidavit also 
explained why documents provided from the Philippine Army of 
Philippine Veterans Affairs are of no value to establish 
qualifying service (with exceptions not present in this case) 
and why no new evidence has been submitted by the appellant 
to warrant a request for recertification from the U.S. Army 
Reserve Personnel Center.

Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2000).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 U.S.C.A. § 107 (West 1991); 38 
C.F.R. § 3.8(a).  Service as a Philippine Scout in the 
Regular Army inducted between October 6, 1945 and June 30, 
1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  For a Regular Philippine Scout or a member of one of 
the regular components of the Philippine Commonwealth Army 
while serving with USAFFE, the period of active service will 
be from the date certified by the Armed Forces as the date of 
enlistment.  38 C.F.R. § 3.9(a) (2000).  Active service of a 
regular Philippine Scout or a member of the Philippine 
Commonwealth Army serving with USAFFE will include POW status 
immediately following a period of active duty, or a period of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer.  38 C.F.R. § 
3.9(b) (2000).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski , 2 
Vet. App. 530, 532 (1992).

Basic eligibility for VA benefits was denied by a May 1995 
rating decision.  The appellant was notified of that decision 
and his appeal rights, but failed to perfect an appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. § 20.1103 
(1994).  Accordingly, the May 1995 rating decision denying 
basic eligibility for VA benefits became final and is not 
subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."

Following Hodge, the U.S. Court of Appeals for Veterans 
Claims, in Elkins v. West, 12 Vet. App. 209 (1999), announced 
a three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  See also 
Winters v. West, 12 Vet. App. 203 (1999), rev'd on other 
grounds, sub nom. Winters v. Gober, No. 99-7108 (Fed. Cir. 
July 26, 2000); Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  To that extent, the second part of 
the Elkins three part analysis no longer is controlling in 
pending claims.  This only becomes a matter for 
consideration, however, if the claimant first meets the 
requirement of submitting new and material evidence to reopen 
a claim.  The Veterans Claims Assistance Act of 2000 
specifically provides that nothing in the new act requires 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
as described in section 5308 of title 38, United States Code. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C.A. § 5103A).  Since it is clear as a matter of law 
that the new legislation is not applicable to the first and 
determinative question in this case, the Board may proceed to 
address the question of whether new and material evidence has 
been submitted without prejudice to the claimant.  See 
Bernard, supra. 

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of basic 
eligibility for VA benefits.  The evidence since the last 
denial includes records from the Philippine Army, a January 
1946 affidavit from a service comrade, private medical 
records from March 1983 to May 1996, and a duplicate copy of 
the November 1991 certification from the Assistant Adjutant 
General of the Armed Forces of the Philippines.  This 
evidence, however, is fundamentally cumulative of other 
evidence previously submitted and considered by the RO in May 
1995.  Specifically, evidence of record at the time of the 
final decision alleged that the appellant had active service 
with the United States Armed Forces during World War II.  
Evidence received from the appellant subsequent to the May 
1995 rating decision simply reiterates the aforementioned 
allegations, and is merely redundant of evidence previously 
of record, and thus not new.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in May 1995.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  In light of the very narrow 
question presented in this matter and the explicit 
requirements under the controlling law and regulations as to 
what type of evidence is required to establish qualifying 
service, none of the additional evidence fits the criteria 
for evidence to establish qualifying service.  As the 
additional evidence can not serve as a matter of law to 
establish recognized military service with the Armed Forces 
of the United States, it also is not material.   The 
additional evidence certainly does not in any way contribute 
to a more complete picture in this case.  See Hodge, 155 F.3d 
at 1363. 

The newly submitted evidence simply reiterates the 
appellant's contentions, which were previously of record in 
May 1995.  The Board must find that the recently obtained 
evidence is fundamentally cumulative.  It only serves to show 
what was known in May 1995.  Consequently, the Board finds 
that this evidence is not "new" and cannot constitute "new 
and material evidence."

As new and material evidence has not been submitted to reopen 
the appellant's claim of eligibility for VA benefits, under 
Elkins, supra, the Board need proceed no further.  Indeed, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of eligibility for VA 
benefits is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

